  LAW
-DEN NURSING HOME
, INC
. 119 Law-Den Nursing
 Home
, Inc. and
 SEIU H
ealthcare
 Michigan
.  Case 07
ŒCAŒ108905 August 
8, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, JOHNSON
, AND 
SCHIFFER
 On December 19, 2013, 
Administrative Law Judge J
o-el P. Biblowitz issued the attached decision.
  The Ge
n-eral Counsel filed exceptions.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decisio
n and the record 
in light of the exceptions and has decided to affirm the 
judge™s rulings, findings, and conclusions and to adopt 
the recommended Order as modified
2 and set forth in full 
below.
 AMENDED
 CONCLUSIONS OF
 LAW Substitute the following for Conclu
sion of Law 4.
  ﬁ4.
  Since on or about March 18, April 3, and June 10, 
2013, the Respondent has violated Section 8(a)(5) and 

(1) of the Act by refusing to provide information as r
e-quested by the Union, which information is relevant to, 

and necessary for th
e effective performance of its role 
as the collective bargaining representative of the e
m-ployees described above.ﬂ
  ORDER
 The National Labor Relations Board orders that the 
Respondent, Law
-Den Nursing Home, Inc., Detroit, 
Michigan, its officers, agents, successors, and assigns, 

shall 
 1.  Cease and desist from 
 (a) Refusing to bargain collectively with the Union by 
failing an
d refusing to furnish it with requested info
r-mation that is rel
evant to and necessary for the 
Union™s 
1 There are no exceptions to the judge™s finding that the Respondent 
violated Sec. 8(a)(5) and (1) of the Act by refusing to furnish the Union 
with requested information relevant to and necessary for the perfo
r-mance of its functions as collective
-bargaining
 representative of the 
Respondent™s unit employees.  The General Counsel excepts to certain 

inadvertent errors in the judge™s recommended Order.   
 2 We shall amend the judge™s conclusions of law to conform to his 
unfair labor practice findings on the date
s alleged in the complaint, and 
modify the recommended Order to conform to the amended concl
u-
sions of law and to the Board™s standard remedial language, and in 
accordance with our decisions in 
Excel Container, Inc.
, 325 NLRB 17 
(1997), and 
J. Picini Floori
ng
, 356 NLRB 
11
 (2010).  We shall subst
i-tute a new notice to conform to the Order as modified and in accor
d-
ance with our decision in 
Durham School Services
, 360 NLRB 
694
 (2014).
 performance of its functions as the collective
-bargaining 
representative of the Respondent™s unit employees.
 (b) In any like or related manner interfering
 with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Furnish to the Union in a timely manner the info
r-mation requested by the Union on March 18, April 3, and 
June 10, 2013.
 (b) Within 14 days after service by the Region, post at 
its Detroit, Michigan facility copies of the attached n
o-tice marked ﬁAppendix.ﬂ
3  Copies of the notice, on forms 
provided by the
 Regional Director for Region 7, after 
being signed by the Respondent™s authorized represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customari
ly 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its empl
oyees by such means.  Re
a-sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  If the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings,
 the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by Respondent at any 
time since March 18, 2013.
 (c) Within 21 days after service by the Region, file 
with the Regional
 Director for Region 7 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.  
 APPENDIX
 NOTICE
 TO EMPLOYEES
 POSTED BY
 ORDER OF THE
 NATIONAL
 LABOR
 RELATIONS
 BOARD
 An 
Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice. 
 3 If this Order is enforced by a judgment of a United States court of 
appeals,
 the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 361 NLRB No. 14
                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 120 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
 Choose representatives to bargain with us on 
your behalf 
 Act together with other employees for your ben
e-fit and protection 
 Choose not to engage in any of these protected 
activities. 
  WE WILL NOT
 refuse to bargain collectively with the 
Union by failing a
nd refusing to furnish it with requested 
information that is relevant to and necessary for the U
n-ion™s performance of its functions as the collective
-bargaining representative of our unit employees.
 WE WILL NOT
 in any like or related manner interfere 
with,
 restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 furnish to the Union in a timely manner the 
information requested by the Union on March 18, April 

3, and June 10, 2013.
 LAW
-DEN NURSING
 HOME
, INC
.  Jennifer Brazeal, Esq., 
for the
 General Counsel.
 C. Todd Inniss, Esq.
 (Inniss Law Office
), for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 JOEL 
P. BIBLOWITZ
, Administrative Law Judge
.  This case 
was heard by me on November 13, 2013
, in Detroit, Michigan.
  The 
complaint, which issued 
on September 19, 2013
,1 and was 
based upon an unfair labor practice charge that was filed on 
July 9 by SEIU Healthcare Michigan, herein called the Union, 
alleges that Law
-Den Nursing Home, Inc., herein called the 
Respondent, violated Section 8(a)(
5) and 
(1) of the Act by r
e-fusing to provide the Union with information that the Union 
had requested, which information was relevant to the Union as 

the bargaining representative of certain of its employ
ees.
 I.  JURISDICTION AND 
LABOR 
ORGANIZATION 
STATUS
 The 
compla
int alleges, and the Respondent admits, that it has 
been engaged in commerce within the meaning of Section 2(2), 

(6)
, and (7) of the Act and has been a health care institution 
within the meaning of Section 2(14) of the Act, and that the 

Union has been a la
bor organization within the mean
ing of 
Section 2(5) of the Act.
 II.  THE 
FACTS
 The Union represents the following unit of employees e
m-ployed by the Respondent:
  All full
-time and regular part
-time housekeeping employees, 
laundry employees, dietary 
employees, and certified nursing 
assistants (CNAs) employed at the Employer™s facility in D
e-
troit, Michigan, but excluding the Director of Nursing, the 
1 Unless stated otherwise, a
ll dates referred to herein relate to the 
year 2013.
 Administrator, all Registered Nurses, Unit Managers, clerical 
and administrative employees, supervisors 
and all other e
m-ployees.
  The most recent collective
-bargaining agreement between the 
parties, which is effective from January 1, 2012 through D
e-cember 31, 2014, at 
article XIII, states:
  On or about January 13, 2013, Law
-Den will meet with repr
e-
sentatives
 to inform them of the current financial condition. 
 If 
the financial condition of Law
-Den has improved to the extent 
that Law
-Den anticipates an ability to reopen wage negoti
a-
tions; [sic] the parties shall reconvene to consider a wage r
e-negotiation on or 
after June 15, 2013. 
 No party shall be obl
i-
gated to change wages but in good faith shall consider any 
proposal. 
 Law
-Den shall not be required to engage in further 
negotiations unless the economic conditions have improved.
  On December 19, 2012, Serena Ev
erett, who is employed by 
the Union as an organizer, wrote to the Respondent, quoting 
article XIII of the 
agreement, and concluding, ﬁPlease contact 
me at your earliest convenience via email or fax to schedule a 
date and time to meet.
ﬂ  On January 7, Evere
tt sent another 
email to the Respondent stating: ﬁThis is my second request to 
set up a meeting to go over the financial records to see if the 
financial condition of Law
-Den has improved to the extent that 
Law
-Den anticipates an ability to reopen wage nego
tiations
. . . .  Please contact me at your earliest convenience via email or fax 
to schedule a date and time to meet.ﬂ 
 On January 23, C. Todd 
Inniss, counsel for the Respondent, wrote to Everett, inter alia:
  Please accept this letter as notification 
pursuant to the Colle
c-
tive Bargaining Agreement (ﬁCBAﬂ) Article XIII, with my 
apologies for its lateness. 
 At this time Law
-Den Nursing 
Home™s (ﬁLaw
-Denﬂ) Financial condition has not improved 
to allow for any renewed wage negotiation.
  In addition to the 
continued financial difficulties discussed previously, you may 
be aware that Law
-Den is required to install a whole building 
sprinkler system by August 2013. 
 The cost of this system is 
approximately $100,000 and the funds for same are not read
i-
ly available
.  Law
-Den is currently exploring solutions to 
comply with the federal mandate. 
 This is of course our most 
paramount concern which if not solved, could force Law
-Den 
to cease operations. 
 Consequently, Law
-Den is unable to e
n-tertain any wage consideration
s. 
 Per the language and intent 
of the CBA, I trust this notification is satisfactory and obviate 
your request for a meeting.
  On March 18, Everett wrote to Inniss, stating, 
inter alia:
  The Contract clearly states in Article XIII
 . . . 
that Law
-Den 
will m
eet with the representatives to inform them of the cu
r-rent financial condition.
  I would like to schedule another date 
to meet so we can look over the current financial condition to 

consider a wage re
-negotia
tion on or after June 15, 2013.
  The parties met
 at the Respondent™s facility on April 3.  Eve
r-ett, another union employee and two stewards were present for 

the Union; Inniss was present for the Respondent.  At the mee
t-ing, Everett told Inniss that the Union wanted to examine the 
documents stating that 
the Respondent had a financial loss, and 

as he claimed that the Respondent was obligated to install a 
                                                   LAW
-DEN NURSING HOME
, INC
. 121 sprinkler system at a cost of $100,000, she asked to see the 
documents establishing that they were required to install a 

sprinkler system and the cost of 
installation of the system.
  Inniss replied that he was not going to show her these doc
u-ments. 
 That
 was the extent of the meeting.
 By email dated May 15 to Inniss, Everett asked to schedule a 
date for a wage reopener pursuant to 
article XIII of the contra
ct. 
 Receiving no response to this email, she sent Inniss another 

email, this one dated June 10, stating, inter alia: ﬁAlthough we 

had a meeting discussing your financial status, you still fell 
[sic] to present the documents proving your financial status. 
 Therefore I™m requesting (2
nd request) to schedule a date for 
the Wage Reopener for Law
-Den Union members per the co
n-tract language Article XIII.ﬂ 
 She received no reply to this 
email and never received the documents that she requested. 
 She testified tha
t she requested this information because under 
the terms set forth in 
article XIII, the Respondent™s financial 
conditions determines whether the Union is entitled to a wage 

reopener, and, in addition, if the Respondent had to install a 
sprinkler system at 
the facility, as Inniss alleged, that would 
have an effect on the Re
spondent™s financial condition.
 III.  ANALYSIS
 The sole allegations herein are that since about March 18 
(the date of Everett™s third letter), April 3 (the meeting with 
Inniss)
, and June 1
0 (the final email from Everett to Inniss), the 
Respondent has failed to furnish the Union with the information 
that it requested, which information was relevant to the Union 
as the representative of certain of Respondent™s employees, in 

violation of Secti
on 8(a)(
5) and (1) of the Act.
 The clear and uncontradicted testimony establishes that E
v-erett sent her second letter to Respondent to schedule a meeting 

and to examine the Respondent™s financial records to determine 

whether its financial condition had imp
roved to the extent that 
there could be a wage reopener pursuant to 
article XIII of the 
contract. 
 Inniss responded that Respondent™s financial cond
i-tion had not improved to allow a wage renegotiation, and, fu
r-
ther, that the Respondent was required to inst
all a sprinkler 
system at its facility that was estimated to cost approximately 
$100,000 which funds ﬁ
. . . are not readily available.ﬂ 
 The 
letter concludes by saying that if the Respondent is unable to 
fund this work, it ﬁ
. . . 
could force Law
-Den to 
cease oper
a-tions. 
 Consequently, Law
-Den is unable to entertain any wage 
considera
tions.ﬂ
 The law is clear that an employer is obligated under Section 
8(a)(
5) and 
(1) of the Act to furnish a union that represents his 
employees with information relevant to 
the union in performing 

its collective
-bargaining responsibilities. 
 Detroit Edison Co. v. 
NLRB
, 440 U.S. 301, 303 (1979). 
 This includes information 
relevant to the union in administering the existing collective
-bargaining agreement as well as information
 that is relevant to 
it in formulating proposals for a new collective
-bargaining 
agreement.
  It is well established that an employer must provide 
a union with requested information ﬁif there is a probability that 
such data is relevant and will be of use to
 the union in fulfilling 
its statutory duties and responsibilities as the employees™ excl
u-sive bargaining representative.ﬂ 
 Associated General Contra
c-tors of California
, 242 NLRB 891, 893 (1979), enfd
. 633 F.2d 
766 (9th Cir. 1980); 
Bohemia, Inc.
, 272 NLRB 
1128 (1984). 
 In 
KLB Industries, Inc.
, 357 NLRB 
127, 128
 (2011), the Board 
stated: ﬁ
. . . an employer™s duty to bargain includes a duty to 
provide information that would enable the bargaining repr
e-sentative to assess the validity of claims the employer has
 made 
in contract negotiations.ﬂ 
 In 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 
149, 152
Œ153 (1956), the Supreme Court stated that 
 ﬁ. . . good 
faith bargaining necessarily requires that claims made by either 
bargainer should be honest claims,ﬂ and if such a claim 
is ﬁi
m-portant enough to present in the give and take of bargaining, it 
is important enough to require some sort of proof of its accur
a-cy.ﬂ
 Article XIII of the contract provides that on about January 
13, the Respondent will inform the Union if the financial
 cond
i-tion of the company has improved to the extent that it antic
i-pates an ability to reopen wage negotiations.
  In his January 23 
letter to Everett, Inniss wrote that Respondent™s financial cond
i-tion had not improved to allow for any renewed wage negoti
a-tions and, further, that Respondent was required to install a 
building sprinkler system at its facility costing approximately 
$100,000 and that the funds for it ﬁare not readily available.ﬂ 
 This is precisely what 
Detroit Edison
, Truitt
, and 
KLB Indu
s-tries
 were referring to; when an employer makes an unsubsta
n-tiated claim, the union, on proper request, is entitled proof of 

that claim in order to properly evaluate what its bargaining 
position should be. 
 S-B Mfg. Co.
, 270 NLRB 485, 492 (1984); 
Coupled Produc
ts, LLC
, 359 NLRB 
1443
 (2013). 
 As this i
n-formation was clearly relevant to the Union in determining 
what Respondent™s financial condition was, and whether it 
would be able to reopen wage negotiations, and as Inniss r
e-fused to provide any of this informati
on to the Union, Respon
d-ent violated Section 8(a)(
5) and 
(1) of the Act as alleged in the 
complaint
. CONCLUSIONS OF 
LAW 1. 
 The Respondent has been engaged in commerce within 
the meaning of Section 2(2), (6)
, and (7) of the Act and has 
been a health care institution within the meaning of Section 
2(14) of the Act.
 2. 
 The Union has been a labor organization within the mea
n-ing of Section 2(5) of the Act.
 3. 
 The bargaining unit described below is an appropriate 
unit for collective bargaining within the meaning of Section 
9(b) of the Act:
  All full
-time and regular part
-time housekeeping employees, 
laundry employees, dietary employees, and certified nursing 
assistants (CNAs) employed at the Employer™s facility in 
De-
troit, Michigan, but excluding the Director of Nursing, the 

Administrator, all Registered Nurses, Unit Managers, clerical 
and administrative employees, supervisors and all other e
m-ployees.
  4. 
 Since on or about March 18 and June 10, 2013
, the R
e-spondent
 has violated Section 8(a)(
5) and 
(1) of the Act by 
refusing to provide information as requested by the Union, 
which information is relevant to, and necessary for the effective 
performance of its role as the collective
-bargaining represent
a-tive of the empl
oyees described above.
   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 122 THE 
REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I recommend that the Respondent be o
r-dered to cease and desist therefrom and to take certain affirm
a-tive actions designed to effectuate the po
licies of the Act, in 
this case to furnish the Union with the economic information 
that Everett requested from the Respondent.
 [Recommended Order omitted from publication.]
  